Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	This application is a Divisional Application of S/N 16/750,329, filed on 01/23/2020 and now is US 10,872,629.
2)	The I.D.S filed 11/17/2020 and 03/08/2021 have been considered by the Examiner.  However, the foreign document(s), if they have been submitted without English translation, are considered to the extent that could be understood from the English Abstract and the drawings.
Form PTO-1449 or PTO/SB/08 are attached herein.
3)	Claims 1-10 are allowed.
The cite references disclose in general a data storage device having multiple actuators arms permanently coupled to magnetic head via piezoelectric micro-actuators. However, none of them specific teach a data storage device having first/second disk surface, first/second  actuator arm, first/second head connected to a distal end of the first/second actuator arm, and control circuitry configured to store a plurality of access commands in a command queue, sort the access commands into an execution order based on a selective coupling of the first and second actuator arms to the actuator, and execute at least one of the access commands based on the execution order in order to access at least one of the first and second disk surfaces using at least one of the first and second heads. These features, as recited in 
4)	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant is reminded that in amending in response to a rejection of claims ( if the rejection involves with any applicable arts ), the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objection made.  Applicant must also show how the amendments avoid such references and objections.  See 37 CFR § 1.111(c).
	Form PTO-892 is attached herein.
5)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN Xuan DINH whose telephone number is 571-272-7586.  The examiner can normally be reached on MONDAY  to  FRIDAY from 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, STEVEN LIM, can be reached on 571-270-1210.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Electronic Business Center (EBC) at 866-217-9197 (toll-free).















								/TAN X DINH/
Primary Examiner, Art Unit 2688
March 9, 2021